--------------------------------------------------------------------------------

MINERAL FINANCING AGREEMENT
Dated for Reference the __________day of October, 2009

BETWEEN:

LAKE VICTORIA COMPANY INC. a corporation existing pursuant to the laws of the
state of Nevada, United States of America with a registered address at 1781
Larkspur Drive, Golden, Colorado 80401 U.S.A.

(hereinafter called "Lake Victoria")
(Of the First Part)

And

___________________________of P.O Box _______Dar es Salaam United Republic of
Tanzania.

(hereinafter called 'Director with Company")
(Of the Second Party)

WHEREAS

R.1 Director with Company has participated with Kilimanjaro Mining Company, Inc.
(“Kilimanjaro”), a Nevada corporation with an address at 711 S. Carson Street,
Carson City, Nevada, USA 89701 in the acquisition and financing of mineral
interests located in Tanzania.     R.2 Kilimanjaro became a wholly owned
subsidiary of Lake Victoria and Lake Victoria acquired the rights and assumed
the obligations of Kilimanjaro in the Initial Agreement.     R.3 Director with
Company has identified various mineral rights in the form of Primary Mining
License(s) (“PML(s)”) owned by PML Owners (the “PML Owners”) and some mineral
rights held by Pre-PML owners (the “Pre-PML Owners”), which have not yet been
issued in the form of a PML. Director with Company has entered into Agreements
with: (i) the PML Owners to acquire the PMLs; and (ii) the Pre-PML Owners to
acquire the mineral rights when converted to a PML all of which are described in
schedule “A” attached hereto and forming part of this Agreement.     R.4 The
parties hereto are continuing to review additional PMLs and mineral rights and
properties for acquisition and financing pursuant to the terms of this
Agreement.     R.5 Director with Company and Lake Victoria have agreed that the
latter has provided and shall continue to provide all the finances required to
acquire and develop the PML(s) and any SML(s) acquired upon conversion of PMLs
to a SML(s) comprising the Project.


Initials LV  AAM    

1

--------------------------------------------------------------------------------


R.6

Pursuant to this Agreement, Director with Company shall continue to carry out
the acquisition of mineral rights and PMLs and their exploration programs with a
view to converting selected PMLs to one or more SMLs and Lake Victoria shall
continue to finance the acquisition of mineral rights, PMLs and their
exploration and conversion to a SML according to this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of
$45,000 now paid by Lake Victoria to Director with Company, (the receipt and
sufficiency of which is hereby acknowledge, the parties agree as follows:

Definitions:

$ means the currency of the United States of America.

"Commissioner' means the Commissioner for Minerals of the Ministry of Energy and
Minerals, located in Dar es Salaam, United Republic of Tanzania ("Tanzanian”).

“Formal Registration” means registration of the registered ownership of the
Primary Mining Licenses in the name of Director with Company and Special Mining
Licenses in the name of the Lake Victoria or its affiliate at the office of the
Commissioner”.

"PML” means a Primary Mining License means a primary licence to prospect for
minerals granted under division D of Part IV of the Mining Act, 1998 (Tanzania)
issued exclusively to Tanzanian citizens covering a period of five years and
subject to renewal. The maximum size for a primary mining license for all
minerals other than building materials shall be 10 hectares”.

“PML Agreement(s)” means agreements between Director with Company and the
Primary Mining License Owners.

"Special Mining License" (SML) means: means a special mining licence granted
under Division B of Part IV, Section 40 of the Mining Act 1998 of Tanzania. A
Special Mining License shall be granted for a period not exceeding twenty-five
years, and is renewable in accordance with Section 42 for a period not exceeding
twenty five years. The holder of a Special Mining License in accordance with
Section 43 has exclusive right to carry on mining operations in the area covered
by the License for the minerals specified in the license.

“SML” means a Special Mining License.

Initials LV  AAM    

2

--------------------------------------------------------------------------------



1.0 Recitals     1.1

The above recitals 1- 6 inclusive are true and correct and form part of this
Agreement.

 



2.0

Director with Company’s Obligations

 



2.1

Director with Company will continue to: (i) enter into PML Agreements to acquire
PMLs; and (ii) enter into Pre-PML Agreements to acquire mineral rights for which
a PML has not yet been issued; and (iii) assist Pre-PML Owners in the issue of
PMLs; and (iv) acquire the PMLs from Pre PML and PML Owners; (v) amalgamate the
said PMLs and apply for and obtain SMLs from the Commissioner for Minerals; and
(vi) supervise exploration programs and other obligations of the PML Agreements
and the PML(s) as they may be agreed by the parties hereto (all such activities
collectively referred to as the “Duties”).

 



3.0

Consideration

 



3.1

In consideration of Director with Company carrying out the Duties, Director with
Company shall be paid the sum of $45,000 for his services to date upon execution
of this Agreement and shall continue to be paid for his services in future at a
remuneration to be agreed to from time to time.

 



4.0

Financing

 



4.1

Director with Company acknowledges that Lake Victoria has provided all

 

financing required to carry out the Duties to date (the “Financing”).

 



4.2

Lake Victoria hereby agrees to continue providing all of the Financing.

 



4.3

In consideration of the Financing by Lake Victoria, Lake Victoria has and shall
have a 100% interest in the PML(s) or SML(s) which are the subject of this
Agreement, in order to provide security to Lake Victoria for its Financing, and
without limiting the generality of the foregoing, Lake Victoria has the right to
unilaterally transfer any PML(s) and SML(s) registered to Director with Company
to a third party determined by Lake Victoria.

 



5.0

Acquisition of SML(s)

 



5.1

In consideration of Lake Victoria having financed and agreeing to continue to
finance the Duties and the payment of remuneration to Director with Company,
Director with Company agrees to register SML(s) encompassing the PMLs acquired
by and registered to Director with Company pursuant to this Agreement. The
registered owner of the SMLs shall be Director with Company or as directed by
Lake Victoria and the assignment of any issued SMLs shall be to parties
designated by Lake Victoria.

Initials LV  AAM    

3

--------------------------------------------------------------------------------



6.0

Director with Company Alternate

    6.1

In the event of the death, incapacity or unwillingness of Director with Company
to carry out his Duties, Lake Victoria has the right to name a replacement for
Director with Company to carry out Director with Company’s Duties and to
transfer to any PML(s) and SML(s) from Director with Company to a party as
directed by Lake Victoria, and at the sole option of Lake Victoria, to register
this Agreement with a Tanzanian Court to obtain a Court Order directing the
transfer of an SML to any alternate party, to be determined and named solely by
Lake Victoria.

    7.0

Agreement Registration

    7.1

This Agreement may be registered on the title of the lands encompassed by any
PML or SML registered in the name of Director with Company.

    8.0

Term

    8.1

The term of this Renewal Agreement shall be for a period expiring the earlier of
ten years from the date of this Renewal Agreement and the cessation of all
business activities (for any reason at all) by Lake Victoria in Tanzania. The
Determination of cessation of business shall be determined solely by Lake
Victoria.

   

8.2 Lake Victoria can, in its sole discretion terminate this Agreement at any
time without notice to Director with Company. In that event Lake Victoria will
only be responsible for paying Director with Company the sum of $1,000 and any
unpaid expenses and disbursements to the date of termination.

9.0 Notices

Each notice, demand or other communication required or permitted to be given
under the Agreement shall be in writing and shall be addressed or Faxed to such
party at the address for such party specified above. The date of receipt of such
notice, demand or other communication shall be the date of delivery thereof if
delivered or, if given by facsimile shall be deemed conclusively to be the next
business day. Either party may at any time or from time to time notify the other
in writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.

If to Lake Victoria Mining Company, lnc.
Tel: 303-526-5100 Fax: 303-526-5889
Email: info@lvcamining.com
Mail: 1781 Larkspur Drive, Golden Colorado 80401 U.S.A.
Attention: Roger Newell

If to Director with Company

Tel: 255 _____________Fax:_______________
Email: Director with Company@_________.com
Mail: P.0. Box _________, Dar es Salaam, Tanzania
Attention: Director with Company

Initials LV  AAM    

4

--------------------------------------------------------------------------------


10.0 General

10.1 This Agreement shall supersede and replace any other Agreement or
arrangement, whether oral or written, heretofore existing between the parties
and/ or affiliates in respect of the subject matter of this Agreement.

10.2 No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other obligations
hereunder shall be deemed or construed to be a consent to or a waiver of any
other breach or default;

10.3 The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instrument of further assurance and do such further
and other acts which-may be necessary reasonable or advisable to carry out fully
the intent of this Agreement;

10.4 This Agreement shall enure to the benefit of and be binding upon the
Parties and their respective executors, administrators, successors and assigns;

10.5 This Agreement shall be governed by and construed in accordance with the
laws of United Republic of Tanzania;

10.6 Time shall be of the essence in this Agreement;

10.7 Wherever the neuter and singular is used in this Agreement it shall be
deemed to include the plural, masculine and Feminine, as the case may be;

10.8 This Agreement may be executed in two or more counterparts, each of which
will be deemed to be and all of which will constitute one Agreement effective as
of the reference date given above.

(Balance of page intentionally left blank)

5

Initials LV  AAM    

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as at the day
and year first –above written.

NOW PARTIES in this Agreement set their hands in the following manner:-

I, _____________________Advocate have gone through this agreement in the
presence of Director with Company. In this agreement and I have read the
contents of the agreement to him of whom he has understood and he now set his
hand to acknowledge and accept the terms and conditions of the agreement.

SIGNED and DELIVERED at the city )   of Dar es Salaam, Tanzania by )   DIRECTOR
WITH COMPANY who )   is known to me personally and identified by me )   this
______day of October, 2009 )     ) DIRECTOR WITH COMPANY   )   COMMISSIONER FOR
OATHS FOR TANZANIA )  


SIGNED and DELIVERED at the city of )   ________________, Colorado, )   By Roger
Newell for and on Behalf of )   LAKE VICTORIA MINING COMPANY, INC  )   Who is
known to me personally and identified by   )   me this ______day of October,
2009 )     ) ROGER NEWELL BEFORE ME )           )   COMMISSIONER FOR OATHS FOR
COLORADO.    

6

--------------------------------------------------------------------------------

Schedule “A”

7

--------------------------------------------------------------------------------